Citation Nr: 9907600	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-49 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for patella-femoral 
syndrome, right knee.

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1981.

This appeal arises from May 1996 and August 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which, in part, denied the 
veteran's claims for appealed issues.

A November 1980 service dental health record indicates that 
tomograms revealed a small fragment of what appeared to be 
loose bone in the left mandibular joint space, and a 
deformity of the left condyle.  The impression was probable 
old condylar head fracture secondary to trauma. As it is 
apparent that the veteran did sustain a head injury while on 
active duty, the Board finds that this medical evidence 
raises an issue of service connection for residuals of a 
fracture of the left mandible.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a nexus between any 
currently diagnosed right knee disability and an inservice 
injury or disease or any other incident of service.

3.  The preponderance of the evidence is against a nexus 
between the veteran's left ankle disability and an inservice 
injury or disease or any other incident of service.

4.  There is no medical evidence of a current diagnosis of 
dementia, and there is no medical evidence of a nexus between 
the veteran's claimed dementia and an inservice injury or 
disease or any other incident of service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for patella-
femoral syndrome, right knee, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998). 

3.  The veteran's claim for service connection for dementia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including 
arthritis and a psychosis, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b); see Grover v. 
West, No. 97-1048, slip op. at 5 (U.S. Vet. App. Jan. 5, 
1999).  No conditions other than those listed in § 3.309(a) 
can be considered chronic for purposes of presumptive service 
connection under that section.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established criteria for the determination of a well-grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The standard by which lay evidence suffices to 
demonstrate that a current disability relates to a disability 
suffered during service is whether a competent medical 
opinion is required to identify whether a present disability 
is related to an inservice disability, or whether such a 
determination can be made by the observation of a lay person.  
See Grover v. West, No. 97-1048, slip op. at 5 (U.S. Vet. 
App. Jan. 5, 1999); Savage, at 495.

The initial question which must be answered in this case, 
however, is whether the appellant has presented well-grounded 
claims for service connection.  In this regard, the appellant 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
The Board finds that the veteran's claim for service 
connection for a left ankle disability is well grounded, 
meaning it is plausible.  38 U.S.C.A. § 5107(a).  The 
relevant evidence has been properly developed to the extent 
possible, and there is no further VA duty to assist the 
veteran with this claim.  Id.  The claims for service 
connection for a right knee disability and dementia are not 
well-grounded and, therefore, there is no further duty to 
assist him in the development of these claims.

I.  Patella-femoral syndrome, right knee

The veteran's service medical records contain an August 1980 
treatment report, in which it was indicated that the veteran 
fell during training that night and complained of pain in his 
left hand and left knee.  An X-ray was taken, apparently of 
the right, rather than the left, knee, which revealed no 
abnormalities.  A notation on the treatment report indicated 
that X-rays were negative.  His March 1981 separation 
examination report indicates that upon clinical evaluation 
his lower extremities were found to be normal.  That report 
also contained comments by the examiner concerning the 
veteran's March 1981 medical history report, upon which he 
had checked the box indicating that he had a history of 
swollen and painful joints.  The examiner indicated that this 
referred "to intermittent cracking and slight puffiness to 
joints without known cause; lasts short episodes; no 
functional impairment."

During his November 1981 VA examination the veteran did not 
complain of any right knee problem, and none was diagnosed.

During his May 1985 VA examination the veteran did not 
complain of any right knee problem, and none was diagnosed.

An August 1988 VA X-ray report of both knees contains a 
statement indicating "trauma to both knees by parachute 
jump."  The report indicated that no bony, joint, or soft 
tissue abnormality of either knee was found.

A May 1991 VA treatment report contained an assessment of 
post-traumatic arthritis of the right knee.  The basis for 
this assessment was not shown.
An April 1994 VA treatment report contained an assessment of 
post-traumatic arthritis of the right knee.  The basis for 
this assessment was not shown.

A May 1994 VA X-ray report indicated that no fracture, 
dislocation, joint effusion, significant degenerative change, 
or soft tissue abnormalities of either knee were identified.  
The impression was normal knees.

A May 1994 VA examination report indicated that the veteran's 
right knee was slightly swollen and warmer than the left 
knee, and that the right knee was painful upon standing.

A June 1994 VA treatment report indicates that the veteran 
reported an automobile accident in 1979, during service, in 
which he injured his right knee.  He indicated that since 
that time his right knee had been painful.  The diagnosis was 
chondromalacia (patella-femoral disease of both knee caps).  
A note on that report requests an evaluation of the veteran's 
"arthritic condition," but no X-rays revealing that disease 
in conjunction with that visit are of record.

An October 1994 VA hospitalization report indicates that the 
veteran complained of chronic pain and weakness in his lower 
extremities, and an inability to stand alone.  No obvious 
objective abnormalities having been found, it was thought by 
the veteran's physicians that a psychological basis for the 
veteran's symptoms should be considered.  After a psychiatric 
evaluation, the impression of probable factitious disorder, 
could not rule out malingering, was rendered.  The diagnoses 
were fluctuating pain and weakness of the lower extremities, 
with no evidence of neuromuscular disease, and probable 
factitious disorder.

During an October-November 1996 VA hospitalization, at which 
time the veteran repeated his complaints of lower extremity 
pain and weakness, the veteran was diagnosed with chronic 
progressive multiple sclerosis (MS) and peripheral 
neuropathy, which his physicians indicated had been present 
since 1993.

A November 1996 VA report indicates that the veteran was 
furnished a cane for ambulation.
An April 1997 VA orthopedic examination showed that the 
veteran complained of bilateral knee pain, lateral 
"loosening" of the knees, difficulty walking more than one 
or two blocks, and being diagnosed with chondromalacia 
patella.  The impression was chondromalacia patella, 
bilateral knees, by history.

A July 1997 VA treatment report indicated that the veteran 
twisted his right knee the day before, during a fall.  No 
clinical effusion or deformity was found.  It was noted that 
the veteran could not walk with a cane, and that a walker 
would be obtained.  An X-ray report, which noted the 
veteran's history of MS, revealed no fracture or other bony 
abnormality.

During his September 1998 personal hearing the veteran 
testified that he originally injured his right knee in 1975 
or 1976, but sought no treatment at that time; that he also 
injured his right knee in a motorcycle accident in service in 
1979 or 1980; that he first sought treatment for his right 
knee in 1986 or 1987; that he must wear a brace if he is 
walking more than a few hundred feet; that he uses a cane 
prescribed by his VA physicians; that the right knee swells 
up every month or two.

The veteran's service medical records reveal no evidence of 
any right knee complaints or treatment during his active duty 
military service.  An August 1980 X-ray report revealed no 
abnormalities of the right knee.  The separation examination 
report revealed that upon clinical evaluation the lower 
extremities were found to be normal, and that the veteran's 
reported history of swollen or painful joints referred to 
acute intermittent episodes of cracking and slight puffiness, 
not specifically related to the right knee by the veteran, 
which produced no functional impairment.  Thus, no chronic 
right knee disability during service is shown by the records.

There is no medical evidence of record indicating any right 
knee complaints until August 1988, some seven years after the 
veteran's discharge from service.  This report also noted 
trauma due to a parachute jump.

No diagnosis of a specific right knee disorder was rendered 
until November 1996, and this diagnosis did not include any 
opinion relating this disorder to any incident of the 
veteran's military service.  Finally, there is no medical 
evidence of record relating any right knee disorder to any 
incident of the veteran's military service.

The Board also notes that the VA medical records clearly 
indicate that a cane, a walker, and a motorized chair were 
provided the veteran due to weakness and incoordination in 
his lower extremities caused by his MS, rather than as the 
result of any residuals of any inservice injuries.

Indeed, the only evidence of record which alleges that the 
veteran's patella-femoral syndrome, right knee, is the result 
of an inservice injury or disease are the veteran's own 
statements during his personal hearing and in the various 
documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of any right knee 
disorder; such determinations require specialized knowledge 
or training, and, therefore, cannot be made by a lay person.  
See Jones, Espiritu, Heuer, Grottveit, supra.  Where, as 
here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995).

A well grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak, supra.  Consequently, as a 
well grounded claim requires medical evidence of a nexus 
between an inservice injury or disease and the current 
disability in order to be plausible, as noted above, and no 
such evidence has been submitted, the veteran's claim for 
service connection for patella-femoral syndrome, right knee, 
must be denied as not well grounded.

II.  A left ankle sprain

The first evidence of any complaints of any left ankle 
problem appearing in the veteran's service medical records is 
a July 1975 report, which indicates that the veteran reported 
that his left ankle had been swollen and painful for one 
week.  Upon examination swelling and tenderness was noted at 
the lateral aspect of the ankle.  The impression was march 
cellulitis, and treatment consisted of an ace wrap, analgesic 
balm, and restrictions of no marching or running for ten 
days.  A July 1975 Physical Profile Serial Report indicated 
that the march cellulitis of the left ankle was considered to 
be a temporary condition.

The veteran's March 1981 separation examination report 
indicates that upon clinical evaluation his lower extremities 
were found to be normal.  That report also contained comments 
by the examiner concerning the veteran's March 1981 medical 
history report, upon which he had checked the box indicating 
that he had a history of swollen and painful joints.  The 
examiner indicated that this referred "to intermittent 
cracking and slight puffiness to joints without known cause; 
lasts short episodes; no functional impairment."  There is 
no indication in this report that the veteran reported any 
then-current left ankle complaints.

Additional service medical records (dated after the 
separation examination) include a May 1981 report, which 
indicates that the veteran reported twisting his left ankle 
while walking on base, and that he heard a "pop" when it 
happened.  Upon examination the ankle was found to be swollen 
and tender, but the anterior to lateral malleolus joint was 
found to be stable.  X-rays were noted to be negative for any 
abnormalities.  The diagnosis was sprain, left ankle, and the 
instructions were for crutches, ace wrap, ice, elevation of 
the extremity, and a twenty-four hour duty excuse.  A 
subsequent May 1981 report indicates the veteran was issued a 
cane for ambulation.  Another May 1981 report indicates that 
upon follow-up the swelling had resolved, but tenderness of 
the anterior to fibular malleolus remained.  The assessment 
was sprain, left ankle - improved.  He was advised use a cane 
for ambulation.

A June 1981 report indicates that the veteran reported the 
left ankle was still painful, and was affected by the 
weather.  No swelling or erythema were found, but the 
examiner indicated that the ankle joint felt unstable; 
inversion and eversion were found to be limited, as well as 
dorsiflexion; plantar flexion was found to be completely 
normal; tendons along the malleolus were intact.  The 
impression was unstable left ankle joint.  The recommendation 
was that the veteran needed to see a podiatrist.  The 
examiner indicated that he suspected a torn ligament, 
unhealed or poorly healed.  Another report dated the same 
day, by the same examiner, referred the veteran to the 
orthopedic clinic, indicating a suspected unstable ankle with 
arthritis.  The provisional diagnosis was arthritis, left 
ankle joint.  No further treatment records are contained in 
the veteran's service medical records.

During his November 1981 VA examination the veteran did not 
complain of any left ankle problems, and none were diagnosed.

During his February 1984 VA examination the veteran submitted 
a statement noting that he had spoken with a service 
physician during his discharge examination who was a 
specialist "in this field," who purportedly told the 
veteran, after reviewing the X-rays of his left ankle, that, 
due to the veteran's military duties as a vehicle body 
mechanic, he should have been "hard casted or relieved of 
duty for at least a week."  The veteran continued that since 
his discharge he had to wear strictly lace-up boots, and 
that, since March 1983, a brace for support and to minimize 
the pain.

During his May 1985 VA examination the veteran reported that 
his left ankle was sore and stiff, especially in damp, cold 
weather.  Upon examination a limitation of motion of the left 
ankle, on flexion and extension, was found, but the degree of 
that limitation was not noted.  The examiner stated that the 
veteran was able to walk normally.  No X-ray report appear of 
record, and no left ankle diagnosis was rendered.

During a May 1994 VA examination no complaints or findings 
concerning the left ankle were noted.

A June 1994 VA treatment report indicates that the veteran 
reported injuring both ankles in a car accident in 1979, 
during service, with resultant pain off and on since then.  
No evaluation of the left ankle appears in this record, 
however, and the diagnosis pertained to the knees only.  
While a notation in that record requests evaluation of the 
veteran's "arthritic condition," there is no X-ray evidence 
noted, nor any further mention of arthritis in that record.

During a October 1994 VA hospitalization for fluctuating pain 
and weakness of the lower extremities, no evidence of 
neuromuscular disease was found, and, as noted above, no 
obvious objective abnormalities having been found, it was 
thought by the veteran's physicians that a psychological 
basis for the veteran's symptoms should be considered.  After 
a psychiatric evaluation, the impression of probable 
factitious disorder, could not rule out malingering, was 
rendered.

During an October-November 1996 VA hospitalization, at which 
time the veteran repeated his complaints of lower extremity 
pain and weakness, the veteran was diagnosed with chronic 
progressive multiple sclerosis (MS) and peripheral 
neuropathy, which his physicians indicated had been present 
since 1993.

A November 1996 VA report indicates that the veteran was 
furnished a cane for ambulation.

An April 1997 VA orthopedic examination report shows that the 
veteran reported that he was not able to go roller skating 
because of weakness and pain and his left ankle "giving 
out."  Upon physical examination the left ankle was without 
bony tenderness or deformity.  Minimal soft tissue swelling 
was found, but no discoloration.  Dorsiflexion of the left 
ankle was found to be 10 degrees; plantar flexion was also 10 
degrees.  No medial or lateral laxity was found.  A 
radiograph of the left ankle was noted to be unremarkable.  
The impression was left ankle pain, etiology unknown.  The 
examiner noted that the veteran had a diminished range of 
motion, but that the left ankle was otherwise without 
abnormal clinical finding.  The examiner indicated that it 
was unlikely that the veteran's current complaint of 
decreased range of motion was in any way related to the left 
ankle sprain that he suffered while on active duty for the 
United States Army in 1981.

A November 1997 VA X-ray report revealed no fracture or other 
bony abnormality of the left ankle.

The veteran did not provide testimony relating to his left 
ankle disability at a May 1998 RO personal hearing.

In summary, the veteran's service medical records reveal that 
the veteran was seen once in 1975 and twice in 1981 for left 
ankle complaints, with a sprain noted in May 1981.  In 1975 
the condition was noted to be temporary, while in 1981 the 
left ankle joint was noted to feel unstable, and a limitation 
of motion was found.  While a provisional diagnosis of 
arthritis of the left ankle joint was rendered, this was 
apparently rendered without X-ray evidence.  The Board notes 
that no X-rays have ever revealed any arthritis or 
degenerative changes.  Thus, no evidence has been submitted 
which indicates either the diagnosis of arthritis, supported 
by X-ray evidence, or of its manifestation to a compensable 
degree within one year of the veteran's discharge from 
service.  See 38 C.F.R. § 3.309(a).  His discharge 
examination noted that no abnormalities had been found.  
Hence, there is no medical evidence of record indicating that 
any left ankle condition had been found to be chronic during 
service.  The first post-service medical evidence of any left 
ankle complaints appears in February 1984, almost two years 
after the veteran's discharge.  Another gap in continuity 
appears from 1985 to 1994.  

While the veteran has been found to have a current limitation 
of motion of the left ankle, the most recent examiner opined 
that it was unlikely that the veteran's current complaint of 
decreased range of motion was in any way related to the left 
ankle sprain that he suffered while on active duty for the 
United States Army in 1981.

While there is medical evidence of a left ankle injury in 
service and some post-service medical evidence of current 
limitation of motion of the same joint, the Board finds that 
the only medical evidence that addresses the claim that a 
current left ankle disability is causally related to the 
inservice ankle trauma goes against the veteran's claim.  
Specifically, the VA physician who performed the April 1997 
examination opined that it was unlikely that the veteran's 
current complaint of decreased range of motion was related to 
the left ankle sprain that he suffered while on active duty 
in 1981.  Under these circumstances, the Board must conclude 
that the preponderance of the evidence is against the 
contended causal relationship.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for residuals of a left ankle injury is not 
warranted. 



III.  Dementia

The veteran's service medical records indicate that he was 
seen in May 1977 for a complaint of dizziness when he lifted 
his fiancée.  A prior history of venereal disease was noted, 
and the veteran reported pain on ejaculation.  He also 
indicated he was getting married in twenty-four days.  A 
diagnosis was deferred.  A follow-up record indicates the 
veteran complained of fatigue, among other symptoms.  
Fatigue, of questionable etiology, was diagnosed.  A July 
1977 report indicates that the veteran fainted while standing 
up.  Some nausea was also reported, and the veteran reported 
a history of a "nervous stomach."  The syncopal episode was 
noted to last three to four minutes.  The veteran reported a 
disagreement with his wife prior to this episode.  The 
assessments were vaso vagal syncope and mild irritable bowel 
syndrome.  A follow-up report contained an impression of 
vasovagal syncope (probably secondary to valsalva).  There 
was no diagnosis of a psychiatric disorder. 

A November 1977 report indicates that the veteran complained 
of having a "short temper," recently violent and striking 
his child at home, and requested referral to the mental 
health clinic.  The assessment was adult situational 
reaction.  A November 1977 mental health clinic report 
indicates the veteran was having interpersonal stress in his 
job situation.  The examiner indicated that upon hearing the 
veteran's report of his problems there was a suggestion of 
adjustment reaction to adult life.  However, upon evaluation, 
the examiner indicated that it was felt that the veteran had 
no psychiatric disorder warranting action through medical 
channels, nor was there evidence to support a diagnosis of a 
character or behavior disorder.  The examiner indicated that, 
from a mental health point of view, the veteran should be 
viewed as medically qualified for world-wide assignment with 
no current duty or assignment limitation.  An October 1978 
report indicates that the veteran was admitted to the 
hospital after he got drunk and took twenty-five cold 
tablets.  He reported that he was angry and sad due to his 
wife leaving him and ignoring him.  The discharge diagnosis 
was adult situation reaction.  A November 1978 report 
confirmed the veteran's marital difficulties caused his 
suicide attempt.  Another November 1978 report indicates the 
veteran was recommended for eight hours of alcohol awareness 
class, due to the use of alcohol during his suicide attempt.

A February 1979 report from the mental health clinic 
indicates the veteran was seen for problems with work and 
problems caused by an administrative action which was 
pending.  The report indicates that the veteran was not 
mentally ill, had no affective disturbances, and had a 
tendency to be impulsive with low frustration tolerance.  He 
reported "blowing up" easily at work.  An April 1980 report 
indicates the veteran reported neck pain after falling on the 
top of his head while parachuting.  He did not remember the 
incident, or of landing, and the report indicates that it was 
not known if he was knocked unconscious.  He was noted to be 
somewhat disoriented as to time and place.  Upon examination 
his cranial nerves appeared intact.  The assessment was rule 
out concussion with memory loss.  X-rays of the head appeared 
to be within normal limits, with no fracture seen.  He was 
admitted to the hospital for observation.  An April 1980 Line 
of Duty Determination indicated that the veteran had head 
trauma due to hitting his head while parachuting, off base, 
off duty, resulting in an inability to perform duty for more 
than twenty-four hours.  The incident was found to be in the 
line of duty.  An April 1980 hospitalization report indicated 
that the veteran had been admitted for observation for 
suspected head trauma, but that no disease was found, and 
there was no need for further treatment.  This report also 
noted a characterological disorder, hysterical personality.  
The veteran was discharged for duty.  There is no finding in 
any of these reports of the veteran being unconscious at any 
time after the accident. 

A March 1981 report indicated that it was part of the 
veteran's physical evaluation for separation.  This report 
noted that the veteran appeared nervous and had a history of 
an attempted suicide.  He was noted to hyperreact to minimal 
stimuli.  The assessment was a probable hysterical 
personality with moderate somatization.  The veteran's March 
1981 separation physical examination report indicated that 
upon clinical evaluation the veteran's neurologic functioning 
was normal, with the cranial nerve intact, and that no 
cerebellar dysfunction reflexes or sensory or motor deficit 
was found.  Psychiatrically, the veteran was found (as noted 
above) to have hyperreaction to minimal stimuli, and was a 
nervous appearing type person with some somatization.  The 
"notes" section of the physical examination report, which 
commented on the veteran's statements on his March 1981 
separation medical history report, indicates the veteran's 
past suicide attempt and the prior 1978 diagnosis of a 
character - hysterical disorder.  It was also noted that 
frequent or severe headaches, frequent trouble sleeping, 
excessive worry, nervous trouble and stomach trouble, 
referred to then-current environmental stresses at work and 
home, and to his 1978 suicide attempt.  The veteran's DD 214 
indicates that he was honorably discharged due to 
unsuitability because of apathy and a defective attitude.

No medical evidence has been submitted showing that a 
psychosis was either diagnosed or manifested to a compensable 
(10 percent) degree within one year of the veteran's 
discharge from service.

A November 1984 VA psychiatric examination report contained a 
finding that the veteran did not appear overtly psychotic, 
was in good contact with reality, and concluded with a 
diagnosis of history of personality disorder.

In a February 1984 statement the veteran indicated that in 
April 1981 it was discovered that he "had a nervous 
condition, caused by the manner I was being treated and 
discharged by the military.  This condition hinders me from 
passing a polygraph test, thus making it extremely difficult 
to obtain gainful employment."

An October 1990 VA treatment report contained an assessment 
of depression, not otherwise specified, to be ruled out.

A March 1992 VA psychiatric examination report contained a 
statement that the Beck depression inventory suggested a low 
level of depression.

A July 1992 VA evaluation report of the veteran by a social 
worker contained a tentative impression of a depression 
disorder, not otherwise specified.

A February 1995 CT scan of the head was normal.

An October 1995 CT scan of the brain was normal.

A November 1995 VA psychiatric examination report contains a 
conclusion that the overall results suggested a mild to 
moderate dementia.
A July 1996 VA treatment report contained an assessment of 
questionable dissociative disorder, not otherwise specified.

During an October-November 1996 VA hospitalization the 
veteran was diagnosed with chronic progressive MS and 
peripheral neuropathy, which his physicians indicated had 
been present since 1993.

A November 1996 VA treatment report contained an assessment 
of mild dysthymic disorder due to MS, and no dementia.

September and October 1997 VA hospitalization records 
indicate the veteran was hospitalized for a mood disorder.

During the veteran's May 1998 personal hearing he testified 
that he handled ordinance while in the Air Force, and 
believed that he suffered from dementia due to a combination 
of exposure to chemicals in those weapons and to a head 
injury he suffered while parachuting off duty.  He also 
testified that he saw a VA physician every three to four 
months; has been receiving Social Security disability 
benefits since January 1998; worked until he was laid of in 
July 1997; has memory and logic problems; and first noticed 
those problems in 1983-84.

In summary, the veteran's service medical records indicate 
assessments of:  (1) an adult situational reaction;  (2) a 
suggestion of adjustment reaction to adult life, but no 
psychiatric disorder warranting action through medical 
channels, nor evidence to support a diagnosis of a character 
or behavior disorder;  (3) no mental illness, no affective 
disturbances, and a tendency to be impulsive with low 
frustration tolerance;  (4) rule out concussion with memory 
loss;  (5) suspected head trauma without disease, no need for 
further treatment;  (6) a probable characterological 
disorder, hysterical personality; and (7) probable hysterical 
personality with moderate somatization.  There was also a 
finding that the veteran was hyperactive to minimal stimuli 
and was a nervous appearing type person with some 
somatization.  The veteran's DD 214 indicates that he was 
honorably discharged due to unsuitability because of apathy 
and a defective attitude.

Initially the Board notes that the service medical record 
assessments and findings reveal various personality 
disorders.  Generally, congenital or developmental defects or 
conditions are not considered to be diseases or injuries 
within the meaning of applicable legislation providing VA 
disability compensation benefits.  38 C.F.R. § 3.303(c).  
Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, such as a personality disorder, are 
not diseases or injuries in the meaning of applicable 
legislation for disability compensation purposes.

No psychiatric disorders were diagnosed during the veteran's 
military service, nor has any psychosis been diagnosed or 
manifested to a compensable degree within one year of the 
veteran's discharge from service.

While a depressive disorder has been one of the diagnoses 
rendered since 1990, there has been no medical evidence 
submitted indicating a relationship to any incident of the 
veteran's military service.

While a 1995 VA treatment report indicated that the overall 
results of an examination of the veteran suggested a mild to 
moderate dementia, that finding does not appear in any prior 
or subsequent medical record, while subsequent medical 
records indicate only a questionable dissociative disorder 
and hospitalization for a mood disorder, which are both 
personality disorders, and which, as noted above, may not be 
service connected.  Thus, the single finding of dementia in 
1995, without a subsequent finding of that disorder, and with 
at least two subsequent assessments of a personality 
disorder, cannot satisfy the criteria for a current 
disability.  Also, there was no indication in the 1995 report 
that dementia was in any way related to any incident of the 
veteran's military service.

Indeed, the only evidence of record which alleges that 
dementia was the result of an inservice injury or disease are 
the veteran's own statements during his personal hearing and 
in the various documents he has submitted while advancing his 
claim.  However, being a layman, he is not competent to give 
an opinion regarding medical causation or diagnosis, and his 
statements on such matters do not serve to make the claim 
well grounded.   See Jones, Espiritu, Heuer, Grottveit, 
LeShore, supra.

Again, a well grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak, supra.  As previously 
noted, a well grounded claim requires medical evidence of a 
current disability, and of a nexus between an inservice 
injury or disease and that current disability, in order to be 
plausible.  In the absence of such evidence, the veteran's 
claim for service connection for dementia must be denied as 
not well grounded.

IV.  Conclusion

The Board, in finding the veteran's claims for service 
connection for a right knee disability and dementia not well 
grounded, triggers only a duty to inform the veteran, under 
38 U.S.C.A. § 5103(a), if the Board knows of evidence which 
might make his claim "plausible."  See McKnight v. Gober, 
131 F.3d 1483, 1485 (1997).  In this regard, while informing 
the veteran of the missing evidence, the Board also opines 
that under the facts of these claims, and for the above 
reasons, it does not realistically believe that any such 
evidence would make the claims "plausible."


ORDER

Service connection for patella-femoral syndrome, right knee, 
is denied.

Service connection for residuals of a left ankle sprain is 
denied.

Service connection for dementia is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

- 18 -


